Citation Nr: 0628729	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  97-26 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

In March 1999, the Board remanded the case.  In November 
2004, the Board denied the claim on the merits and the 
veteran filed a timely appeal with the United States Court of 
Appeals for Veterans Claims (Court).  

In May 2006, pursuant to a Joint Motion by the parties, the 
Court vacated the Board's November 2004 decision and remanded 
the matter to the Board for compliance with the instructions 
in the Joint Motion.   


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran is currently diagnosed with PTSD.

3.  The veteran experienced a personal assault in service.

4.  The medical evidence links the veteran's personal assault 
to his PTSD.    


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  In 
light of the full grant of benefits sought on appeal in this 
decision, it is clear that no further notification under the 
VCAA is necessary and no further assistance on VA's part is 
necessary to develop facts pertinent to the veteran's claim.    

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a "service connection" 
claim.  These five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service-connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The RO has not notified the veteran with regards to the 
elements of the degree of disability or the effective date of 
disability.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  As noted, the Board is granting the 
veteran's claim for PTSD.  Therefore, the RO will have the 
opportunity to address the issues of the appropriate 
disability rating and effective date of the award at the time 
it implements the Board's decision.  At this time, any defect 
is harmless error.   

Evidence

In a VA examination report, dated in November 1995, Dr. A.M. 
described several in-service events that the veteran reported 
to Dr. A.M.  These events included being forced by a sergeant 
to hold a live round while in a tank, being assaulted by 
another soldier upon returning to his room, witnessing an 
Irish soldier killed, and being attacked by another American 
soldier.  Regarding the assault on the veteran upon returning 
to his room, the veteran reported to Dr. A.M. that he loss 
three teeth, was disciplined under Article XV, and that the 
attacker was soldier V.

The veteran reported that he re-experienced his traumatic 
stressors through past and current intrusive recollections, 
dreams and nightmares, and distress when exposed to reminders 
of the trauma.  The veteran reported that the greatest impact 
of his military service was the constant memories that he 
could not get rid of.  The veteran also reported that he grew 
up without a father and was abused as a child.

Dr. A.M. concluded that the veteran had PTSD, clearly 
documented.  Dr. A.M. diagnosed PTSD, on Axis I.  The 
veteran's GAF score was determined to be 60.  

At a hearing conducted at the Seattle RO in August 1997, the 
veteran described his claimed in-service stressors.  He 
described the incident in the tank and named the sergeant 
involved.  Then, he described the incident with the Irish 
soldier and provided a range of dates, location, and his unit 
designation at the time of the alleged incident.  Next, the 
veteran described the assault by soldier V.  The veteran 
provided an approximate date of the incident and recalled 
being attacked in his room after returning from drinking with 
some friends.  The veteran said that he lost teeth in the 
assault and saw a dentist several days after the incident in 
March 1979.

A dental record dated in March 1979, showed that the veteran 
received treatment for fractured teeth.  According to the 
dental record, the veteran reported injuring the teeth eight 
days earlier. 

In correspondence received in October 1996, the veteran 
described four stressors.  In addition to three of those 
previously described, the veteran stated that in 1979 in East 
Germany, he nearly went off of a cliff while sitting in the 
back of a truck.

In a Record of Proceeding of Article XV, dated in March 1979, 
it was noted that the veteran participated in a fight with 
soldier V, disrespected an officer, and failed to report to 
duty.  The portion of the record describing the fight had 
been crossed out.   

In a VA examination inquiry, dated in January 2004, the RO 
stated that the only stressor it had verified was the fight 
with soldier V.  The RO instructed the VA examiner to 
consider whether the veteran's PTSD can be attributed to 
service based on this stressor.

In a VA examination report, dated in February 2004, Dr. M.A. 
noted that the fight with soldier V. had been dropped from 
the disciplinary proceeding and that upon reviewing the 
veteran's records, she was unable to find any verification of 
the veteran's claim of being severely beaten.  Dr. M.A. then 
described the incident with soldier V. as reported by the 
veteran.  Dr. M.A. also noted that the veteran reported being 
abused and in trouble with the law before service.  Dr. M.A. 
also described the veteran's drug abuse and trouble 
maintaining a job after service.  

On Axis I, Dr. M.A. diagnosed PTSD secondary to incidents in 
childhood.  Dr. M.A. assessed a GAF score of 40.  Dr. M.A. 
concluded that while the veteran may have had been in some 
unpleasant and possibly stressful situations in the military, 
it was her medical opinion that they were not sufficient to 
produce the psychiatric symptoms that he had.  Dr. M.A. 
stated that it was as likely as not that the veteran's 
psychiatric disorders were a result of his trauma in 
childhood and subsequent substance abuse.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporates the 
Diagnostic and Statistical Manual of Mental Disorders-IV 
(DSM-IV) as the governing criteria for diagnosing PTSD.  38 
C.F.R. § 4.125(a) (2006).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2006).  Examples of such 
evidence include statements from family members and fellow 
service members.  Id.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Id.    

Analysis

The record shows that the veteran has been diagnosed with 
PTSD and that one of the claimed stressors has been verified.  
Both VA examiner's diagnosed PTSD after having examined the 
veteran and both provided reasoning for their conclusions; 
the diagnoses conform to DSM-IV criteria.  Regarding the 
claimed assault, the veteran's lay testimony is corroborated 
by personnel records showing that discipline proceedings were 
pursued against him for his role in the assault.  

The evidence is in conflict, however, as to whether the 
veteran's PTSD is related to the verified stressor.  
Resolving all doubt in favor of the veteran, the Board finds 
that service connection is warranted.  38 U.S.C.A. 5107(b) 
(2002).  Dr. M.A.'s opinion clearly does not link the PTSD to 
the in-service stressor, but the Board finds this opinion to 
be problematic.  Although Dr. M.A. was instructed to render 
an opinion based on the verified assault, she expressed 
skepticism that the event actually occurred.  The previous VA 
examiner, however, did link the assault to the PTSD.  The 
Board recognizes that in the earlier VA examination report, 
Dr. A.M. diagnosed PTSD based on unverified stressors in 
addition to the subsequently verified stressor.  Nonetheless, 
there is no indication in the report that any of the claimed 
stressors was insufficient on its own to support the PTSD 
diagnosis.  For this reason the Board finds the opinion in 
Dr. A.M.'s report of November 1995 to be sufficient medical 
evidence of a link between the subsequently verified stressor 
and the currently diagnosed PTSD. 




ORDER

Service connection for PTSD is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


